UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4977


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHAUNCEY LAMONT RANDOLPH,

                Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:13-cr-00285-CCE-1)


Submitted:   July 29, 2014                    Decided: July 31, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William S. Trivette, Greensboro, North Carolina, for Appellant.
Timothy Nicholas Matkins, Special Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Chauncey Lamont Randolph pled guilty to possession of

a    firearm    by    a    convicted      felon,       in    violation         of    18    U.S.C.

§§ 922(g)(1), 924 (2012).              The district court sentenced Randolph

in    the      middle      of    his   Guidelines            range       to        100    months’

imprisonment.         On appeal, Randolph’s counsel has filed a brief

pursuant       to    Anders       v.   California,           386     U.S.          738    (1967),

certifying that there are no meritorious issues for appeal but

questioning          the    substantive          reasonableness               of     Randolph’s

sentence.       Randolph has not filed a pro se supplemental brief,

despite notice of his right to do so.                       We affirm.

               We    review      Randolph’s          sentence      for    reasonableness,

applying a “deferential abuse-of-discretion standard.”                                    Gall v.

United      States,       552   U.S.   38,      51    (2007).         When         reviewing     a

sentence for substantive reasonableness, we examine the totality

of    the    circumstances         and,    if        the    sentence      is        within     the

properly-calculated             Guidelines      range,       apply    a       presumption       on

appeal that the sentence is substantively reasonable.                                      United

States v. Mendoza–Mendoza, 597 F.3d 212, 216–17 (4th Cir. 2010).

Such a presumption is rebutted only if the defendant shows “that

the    sentence      is    unreasonable         when       measured      against         the   [18

U.S.C.] § 3553(a) [(2012)] factors.”                         United States v. Montes–

Pineda, 445 F.3d 375, 379 (4th Cir. 2006) (internal quotation

marks omitted).

                                             2
             On appeal, Randolph’s counsel argues that Randolph’s

sentence is unreasonable because it is greater than necessary to

accomplish the goals of § 3553(a).                          We conclude that Randolph

has     failed         to     overcome          the        appellate      presumption      of

reasonableness afforded his sentence.                        In arguing for a downward

variance at sentencing, defense counsel pointed out to the court

the    impact     of    a    single       misdemeanor        on    Randolph’s   Guidelines

range.      Counsel further informed the court that Randolph would

seek    employment          in     the    culinary         field   upon    release.      The

district court acknowledged counsel’s arguments, but concluded

that    a   sentence        in     the    middle      of    the    Guidelines   range    was

appropriate “in order to protect the public,” “to reflect the

seriousness of the offense,” and in light of Randolph’s “long

criminal record.”             Given the presumption of reasonableness that

attaches to a within-Guidelines sentence, we find no abuse of

discretion in the district court’s decision not to vary downward

and to impose a sentence in the middle of the Guidelines range.

             In accordance with Anders, we have reviewed the entire

record      and    find       no     other      meritorious         issues    for     appeal.

Accordingly,       we       affirm       the   district      court’s      judgment.      This

court requires counsel to inform Randolph, in writing, of his

right to petition the Supreme Court of the United States for

further review.             If Randolph requests that a petition be filed

but counsel believes such a petition would be frivolous, counsel

                                                 3
may   move   in   this    court   for   leave   to   withdraw   from

representation.   Counsel’s motion must state that a copy thereof

was served on Randolph.    We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid in the

decisional process.



                                                           AFFIRMED




                                  4